Citation Nr: 0416846	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (including post-traumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for an eye disorder.

5.  Evaluation in excess of 10 percent for tinea pedis and 
papular rash on both thighs.

6.  Evaluation in excess of 10 percent for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991 and was awarded the Combat Action Ribbon for 
service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs.  In that decision, the RO granted 
service connection for tinea pedis with papular rash of the 
thighs and chronic low back pain, and assigned initial 10 
percent evaluations for each.  The RO also denied claims for 
service connection for an anxiety disorder (claimed as 
sleeping, fatigue, forgetful, PTSD), chronic left knee pain, 
allergic rhinitis (claimed as nose running), disability of 
the eyes and loss of weight.  The veteran withdrew his claim 
for service connection for weight loss during his May 2000 
appearance before the RO.  See 38 C.F.R. § 20.204 (2003); 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The claims were before the Board in August 2001 at which time 
the issues listed on the title page were rephrased to better 
reflect the contentions on appeal as well as the procedural 
status of the claims.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (where an appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating). 

The claims for higher initial evaluations for the service 
connected skin disorder and chronic low back pain are 
addressed in the remand following this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran does not currently manifest a psychiatric disability.

2.  There is no competent evidence that the veteran's current 
disability of the left knee is not related to service or any 
events therein, or that arthritis of the left knee was 
manifest to a compensable degree within one year from 
separation from service.

3.  The preponderance of the evidence establishes that the 
veteran's allergic rhinitis symptoms have not been continuous 
since service, and there is no competent evidence that such 
disability is related to service or any events therein.

4.  The preponderance of the evidence establishes that the 
veteran's disability of the eyes, diagnosed as dry eye 
syndrome, first manifested after service and there is no 
competent evidence that such disability is related to service 
or any events therein.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002).

2.  A disability of the left knee was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 
(2003).

3.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303(b) (2003).

4.  A disability of the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to service connection for 
several disabilities.  Initially, the Board notes that the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) are applicable to the claims on appeal.  Among other 
things, the VCAA provisions expand VA's notice and duty to 
assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
The Board remanded this case in August 2001 for review under 
these provisions.

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirements come from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in September 
1999 which is prior to enactment of the VCAA on November 9, 
2000.  An October 1999 Statement of the Case (SOC) notified 
the veteran of the adjudicative actions taken, the evidence 
reviewed, and the Reasons and Bases for its decision.  In 
August 2001, the Board thoroughly reviewed the claims folder 
and delineated for the veteran the types of information and 
evidence necessary to substantiate his claims by a discussion 
session with remand orders.  On April 30, 2001, the RO 
provided the veteran a VCAA letter which advised him of the 
types of evidence and/or information necessary to 
substantiate his claims as well as the relative duties on the 
part of the veteran and VA in developing his claim.  This 
letter included conspicuously titled sections advising him of 
"VA's Duty to Notify You About Your Claim," "VA's Duty to 
Assist You Obtain Evidence For Your Claim," "What Must The 
Evidence Show To Establish Entitlement," "What Information 
Or Evidence Do We Still Need From You," "What Can You Do To 
Help With Your Claim," "When And Where Do You Send The 
Information Or Evidence," "What Has Been Done With Your 
Claim," and "Do You Have Questions Or Need Assistance."  
In addition to advising the veteran of the types of evidence 
necessary to substantiate his claims, the RO also provided 
the veteran a VA Form 21-4138 and informed him to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  A follow-up RO letter dated January 
13, 2004 reminded the veteran of the evidence and information 
that he still had not provided in support of his claims.  
Based upon the above, the Board finds that the content 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied, to include the 
interpretation of the VCAA requirements intimated by 
Pelegrini.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing the claims on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of these claims, and deprive 
the appellant of his right to timely seek redress before a 
court of superior jurisdiction, if he deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this appellant, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103.  

As such, the Board finds no basis for concluding that harmful 
error has occurred to this appellant because he received a 
VCAA notice after an initial adverse AOJ adjudication.  
Rather, the VCAA notice in this case was provided to the 
veteran following a Board review of the entire claims folder 
which identified for him available evidence that would be 
beneficial to support his claims.  This is a level of review 
beyond that contemplated by a pre-adjudicatory notice.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained all available service 
medical records and VA clinic records.  On two occasions, the 
RO advised the veteran to either submit his private clinic 
records or authorize VA to obtain them on his behalf.  The 
regulatory provisions of 38 C.F.R. § 3.159(c)(1)(i) reiterate 
a well-settled principle that a claimant must cooperate in 
the development of his/her claim by providing the information 
necessary to obtain available evidence and/or information.  
See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As a result of a 
Board remand order, the RO has obtained medical opinion, 
based upon review of the claims folder, regarding the 
diagnosis and etiology of the veteran's claimed mental 
disorder.  As addressed more fully below, there is no 
competent evidence of record which suggests that the 
veteran's claimed allergic rhinitis, left knee disability 
and/or eye disability have been manifest since service or are 
otherwise related to an in-service event.  Absent such 
evidence, the Board finds that VA has no obligation to obtain 
medical opinion pursuant to section 5103A(d).  See Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  The Board 
also notes that the RO specifically advised the veteran of 
his right to submit a private medical opinion in support of 
his claim.  See Sutton v. Brown, 9 Vet. App. 553, 570 (1996) 
(VA has a duty to inform a claimant to submit a direct 
statement from a physician who reportedly related a current 
disability to active service).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has been satisfied in this case.

II.  Factual Summary

The veteran served on active duty from October 1987 to 
October 1991, and was awarded the Combat Action Ribbon for 
service during the Persian Gulf War.  His service medical 
records were stored by microfiche, and the photographic 
reproductions are partly illegible.  His enlistment 
examination, dated December 1986, is negative for any pre-
existing disease or disability.  His service medical records 
reflect treatment for symptoms such as right knee pain, low 
back pain, postules of the face and neck, left foot pain, 
tinea pedis and tinea corpus.  There is no evidence of 
treatment for left knee symptoms, allergic rhinitis, an eye 
disorder or a mental disorder.  There is also no record that 
the veteran was given a temporary profile due to left knee 
disability.  His separation examination, dated October 1991, 
included his denial of a history of "Swollen or painful 
joints," "Eye trouble," "Ear, nose or throat trouble," 
"Chronic or frequent colds," "'Trick' or locked knee," 
"Frequent trouble sleeping," "Depression or excessive 
worry," and "Nervous trouble of any sort."  His physical 
examination only noted abnormalities of the skin and heart.  

The veteran filed his original Application for Compensation 
or Pension in August 1998.  At that time, he described the 
symptoms for which he sought service connection benefits as 
follows:

"Sleeping, Fatigue, Infection every 6 months 
all over body, rash, Forgetful, Nose running, 
PTSD, Left Knee Injury, Loss of weight 321 
lbs, Eyes, back trouble."

He claimed to have first received treatment for his knee in 
1989.

Evidence submitted in support of the claim includes clinic 
records from Dr. Keith A. Dismukes with an April 1996 
visitation record, which is also partly illegible, noting the 
veteran's complaints of congestion and sneezing with report 
of exposure to some type of substance at work.   He appeared 
to have been given assessments of allergic rhinitis and 
questionable sinusitis.

On VA general medical examination in October 1998, the 
veteran reported an in-service left knee injury while aboard 
ship manifested by swelling.  On-ship medical personnel told 
him that he probably had torn ligaments, was relieved from 
duty for three weeks, and given crutches.  His knee swelling 
subsided, but he did manifest occasional give-way symptoms 
after riding a horse or numbness with prolonged driving.  He 
had used a brace temporarily, but denied current treatment or 
use of orthopedic devices.  His symptoms of clear, runny 
material from the nose had been present for two years and 
occurred year round.  This condition was aggravated by hot, 
spicy foods, but he had not received any treatment for this 
condition or any sinus infections.  His eyes sometimes became 
glossy, and the left eye became watery.  He denied itching.  
He had consulted with an eye doctor who had prescribed liquid 
tears.  He also gave the following history with regard to his 
sleep and fatigue complaints:

[The veteran] was asked about sleeping 
problems and said that at his present work he 
has to work varying shifts and sometimes he 
cannot sleep well.  This problem began when he 
began his present employment in a paper mill.  
He does better at the present time and has not 
had significant problems with sleeping for the 
past several months.  In the past he has taken 
over-the-counter sleeping pills.  He does not 
take these at the present time.

He was asked about fatigue.  He said this 
began about four years ago.  He said "I get 
into a slump every so often."  [W]hen he has 
these spells he stays in bed a good bit of 
time.  He feels tired after any sort of 
physical exertion, however he has not missed 
any time from work because of this.  He 
sometimes awakens in the morning feeling 
tired.  During these episodes he gains weight.  
He is not under any treatment for this.

He was asked about problems with his weight.  
He said in early 1997, he lost about 30 pounds 
without being on a diet, but has regained that 
weight now.  He said he lost from 276 pounds 
to 242 pounds.  Today he weighs 253 pounds.  
He said his appetite his good.  When he served 
in the [M]arines his weight was 207 pounds.

He complains of occasional transient vertigo 
which last for a few minutes at a time.  He 
may experience this every few months.  He was 
asked about being forgetful.  He says that he 
forgets what he is to buy when he goes to the 
grocery store.  He is forgetful with other 
similar type lists of things he should be 
doing or has done.  He, however, never gets 
lost.

On physical examination, the veteran stood 74 inches and 
weighed 253 pounds.  His state of nutrition was adequate, and 
he was slightly to moderately obese.  His body build and 
state of nutrition was otherwise unremarkable.  His posture 
and gait was normal.  His pupils were equal and reacted to 
light.  Fundoscopic examination was within normal limits.  
Extraocular movements were intact.  Snellen examination was 
20/13 right and 20/20 left.  His nose, sinuses, mouth and 
throat examination was unremarkable.  Examination of the left 
knee revealed no tenderness, deformity, or edema with normal 
stability and range of motion from 0 degrees of extension to 
132 degrees of flexion.  The veteran was able to stand on his 
heels and toes without difficulty.  No gross abnormalities 
were noted on psychiatric examination.  An x-ray examination 
of the left knee was negative.  The examiner offered the 
following diagnoses and comments:

DIAGNOSIS:
1.	Lipoma of the back
2.	Tinea pedis
3.	Papular rash on both thighs
4.	Chronic low back pain of uncertain etiology 
with a history of remote injury.
5.	Chronic left knee pain, status post remote 
injury
6.	Allergic rhinitis

COMMENT:	Functional loss due to low back 
pain, in the opinion of the examiner, is 
minimal to moderate.  Functional loss due to 
pain in the left knee, in the opinion of the 
examiner, is minimal to moderate.

On VA PTSD examination in October 1998, the veteran reported 
symptoms of sleep difficulty, fatigue and forgetfulness which 
he attributed to his Persian Gulf Experience.  He denied a 
prior history of mental or emotional illness.  He had several 
assault charges against him in the last five years.  He had 
worked at Gulf State Paper Company for the last six years and 
reported getting along well with his co-workers.  His 
subjective complaints are more fully described as follows:

[The veteran's] comments were "I was in the 
Persian Gulf five and a half months.  
Sometimes I just lose it since I have been 
back.  At one point in time I could not go to 
sleep; this was about one and a half years 
after the Persian Gulf.  I used to have bad 
dreams and difficulty talking about it.  I 
tried to avoid thinking about the Persian 
Gulf, the death, the killings and burnings."  
He also reported a history of feeling detached 
upon his return from the Persian Gulf.  He 
however is able to relax when he goes out now.  
He reports irritability over little things 
currently.  When he watches TV about military 
it brings experiences of the Persian Gulf Back 
to him.  These have all decreased over the 
last year or so.  Substance abuse: He does not 
smoke and drinks an occasional beer.

On mental status examination, the veteran presented as neatly 
dressed and cooperative.  He was alert and oriented in all 
spheres.  He exhibited good eye contact.  No abnormal motor 
activity was noted.  His mood was described as okay.  His 
affect was mildly anxious.  He had regular rate and rhythm of 
speech.  His thought process was coherent.  His thought 
content was negative for psychotic thinking, obsessions or 
compulsions, auditory of visual hallucinations.  Memory and 
proverbs were intact.  His insight and judgment were fair.  
The examiner offered the following diagnosis and summary:

DIAGNOSES:
AXIS I:			Anxiety disorder not otherwise 
specified with 		features of post-
traumatic stress disorder.
AXIS II:		Deferred.
AXIS III:		Noncontributory.
AXIS IV:		Stress related to his strained 
relationship with his sons and 
several charges that have been 
against him over the last five 
years.  Also his past anxiety 
symptoms.
AXIS V:		GAF 60 currently.

In May 2000, the veteran appeared and testified before the 
RO.  He described being exposed to death and engaging in 
combat with the enemy while deployed in the Persian Gulf.  He 
first had anxiety symptoms and social withdrawal on his 
return from home.  He reported difficulty with getting along 
with people, to include instances of near-physical 
confrontations and legal problems.  He experienced some 
depression when recalling his traumatic events which were 
usually triggered during idle times or seeing military 
related television shows.  His only treatment consisted of a 
domestic violence course.  He next described injuring his 
left knee during a boxing match in service with a rotation of 
his knee and patella while his foot was firmly planted.  At 
that time, he was stationed aboard a helicopter carrier where 
he was placed on bed rest for several weeks and provided 
crutches.  However, he did not receive medical treatment 
other than 500 milligrams of Motrin.  He then described 
continuing symptoms of raw pain and stiffness, and had 
military examiners tell him that he required an operation.  
He recalled that a private examiner had diagnosed him with 
torn ligaments that were attributable to an old injury.  He 
first started having allergies a year or two after his 
discharge from service which he attributed to the Persian 
Gulf environmental hazards of burning oil wells, smog, diesel 
fuel and dust.  He did recall some instances of a running 
nose with crusting in service.  He thought his eye watering 
was related to his allergic rhinitis.

On VA mental disorders examination in May 2002, the veteran 
reported ruminations of the war with episodes of depression, 
social withdrawal, and occasional nightmares.  His periods of 
depression lasted two to three days with the last episode 
about two months ago.  He used to have sweaty nightmares 
which had subsided about three years ago.  His occasional 
nightmares were related to his Persian Gulf experiences.  His 
complaints of anxiety were a little unclear other than heart 
fluttering, and he was unable to explain what he did in 
response to states of anxiety.  He was experiencing physical 
pain involving the knees and back, and always felt tired.  He 
currently lived alone and not in any current relationships.  
He supported his two children, and spent his time reading 
with them.  His relationships with his family and ex-wife 
were good.

The veteran had worked with Gulf States Paper Company for the 
past ten years, and had been rotating seven day shifts for 
the last seven years.  It was at this time that he began to 
experience the onset of fatigue.  The examiner noted that the 
veteran reported continuously throughout the examination that 
his complaints of fatigue and difficulty with sleeping were 
due to the shifting of his work periods.  He also reported 
experiencing forgetfulness and irritability.  He described 
burnout symptoms during the last three years, and was having 
trouble with his supervisor from a change in management.  He 
was seen as a trouble-maker at work and was verbally, but not 
physically, intimidating to others.  He recalled being 
ordered to see a psychiatrist and suspended for a week after 
making telephone threats to a personal friend, and had been 
laid off for excessive absences in the last year.  He 
reported that, as a shift worker, he had long periods of 
isolation with little time to spend with his children.  He 
otherwise described his work situation as "I can't have no 
life" and "So tired."  His legal involvement included a 
license suspension due to too many points, being charged with 
an assault and writing bad checks.  The examiner noted that 
the veteran omitted reporting his past history of domestic 
violence.

On mental status examination, the veteran presented as 
casually dressed and cleanly groomed.  His performance on 
concentration tests indicated no impairment.  His tests for 
short-term and long-term memory indicated that recent, remote 
and short-term memory were intact.  He demonstrated abstract 
reason ability in his explanations of sayings and through his 
ability to find a commonality between two items.  He 
demonstrated no thought disorder in his speech.  He denied 
suicidal or homicidal thoughts, plans or feelings.  He denied 
ever experiencing hallucinations, seizures or periods of 
unconsciousness.  He was oriented times four with good eye 
contact.  Mental slowness was not indicated by response 
latency.  His speech was non-pressured and variable.  He was, 
toward the end of examination, clearly experiencing 
discomfort having sat for an hour.  He also yawned reflecting 
sleepiness, but continued to be alert.  The examiner offered 
the following clinical impressions and diagnosis:

CLINICAL IMPRESSIONS:  The claimant, based on 
his records, has been exposed to traumatic 
events in which he witnessed, experienced or 
was confronted with actual or threatened death 
and injury and his responses surely involved 
intense fear.  However, the traumatic event is 
not persistently reexperienced in any clear 
fashion.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness is not evident.  
Symptoms of increased arousal not present 
before the trauma, the presence of symptoms of 
increased arousal not present before the 
trauma were not indicated.  The veteran is 
experiencing sleep problems and irritability 
and occasional outbursts of anger and 
difficulty remembering and concentrating.  
However, these cognitive and emotional 
problems seem to be strongly related to prior 
personality functioning and also chronic state 
of fatigue.  The criteria for post-traumatic 
stress disorder are not met based on the 
information required in the examination and a 
review of the C-file.  There is no evidence of 
report from him of any symptoms that indicate 
the presence of an anxiety disorder.

ASSESSMENT:

AXIS I:		No diagnosis.

AXIS II:		No diagnosis.

AXIS III:	Defer to physician.

AXIS IV:	Fatigue and irritability 
associated with work shift 
employment, social isolation due 
to work shift employment.

AXIS V: 	Global assessment of functioning, 
current, is 90.

The veteran's VA clinic records, received in April 2003, 
reflect treatment for various complaints, to include left 
knee symptoms, memory difficulty, easy tiring and dry eyes.  
A March 2000 clinical evaluation was significant for 
bilateral knee crepitation.  In April 2000, he reported 
symptoms of occasional nasal congestion.  His left knee 
symptoms of knee pain and instability were assessed as 
degenerative joint disease (DJD) and knee pain.  He had 
complaints of constant draining of the left eye in September 
2001 which was assessed as ocular irritation treated with 
artificial tears and a comment that it "[c]ould be related 
to syst[emic] meds."  He was given diagnoses of dry eye 
syndrome and normal ocular health of the left eye in November 
2001.  An April 2002 consultation included his report that an 
orthopedist told him that he needed surgery for his symptoms 
of left knee pain and instability.

III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Arthritis which manifests itself 
to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

IV.  Service connection claims

A.  Acquired psychiatric disorder

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110 or § 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The veteran claims psychiatric 
disability manifested by symptoms such as depression, social 
isolation, anxiety, fatigue, and sleep difficulty.  His 
service medical records reflect no complaint of psychiatric 
symptoms and indicate normal clinical evaluations of his 
psychiatric status.

The veteran's post-service clinical records of treatment do 
not reflect any formal treatment or diagnosis of a 
psychiatric disorder.  VA examination in October 1998 
assessed his symptoms as an anxiety disorder not otherwise 
specified with features of PTSD.  His Axis IV assessment at 
that time, which represented etiologically significant 
psychosocial stressors underlying the diagnosis, was 
primarily related to "stress related to his strained 
relationship with his sons and several charges that have been 
against him over the last five years."  See generally 
Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  
The examiner also noted "past anxiety symptoms" without any 
further clarification.  This diagnosis was made without 
review of the claims folder.

In May 2002, the veteran underwent another VA examination 
with benefit of review of the claims folder.  At that time, 
the examiner extensively reviewed the veteran's history that 
his complaints of sleep difficulty, depression and social 
isolation began following his discharge from service, and 
manifested about the time he began multi-shift work at the 
paper mill.  Following review of the claims folder and mental 
status examination, the examiner offered an opinion that the 
veteran did not manifest a psychiatric disability.  

The Board is not bound to accept any opinion from any source 
concerning the merits of a claim.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Hayes v. Brown, 5 Vet. App. 60 
(1993).  Rather, it has a duty to determine the probative 
value of each opinion based on factors such as the scope of 
the examination or review, the relative merits of the 
expert's qualifications, and the analytical findings.  
Geurrieri v. Brown, 4 Vet. App. 467 (1993).  On review of the 
record as a whole, the Board finds that the preponderance of 
the evidence establishes that the veteran does not currently 
manifest a psychiatric disability.  In so holding, the Board 
finds as more persuasive the May 2002 VA opinion of no 
current disability as it is based upon review of the claims 
folder and is consistent with the clinic records of file 
which show no formal treatment for a psychiatric disorder.  
The Board has considered the veteran as competent to speak to 
his various psychiatric symptoms, but finds that his own 
self-diagnosis and theory of causation holds no probative 
value in this case.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay person not competent to speak to matters 
requiring training in the medical sciences); 
38 C.F.R. §3.159(a) (2003).  The benefit of the doubt rule 
per 38 U.S.C.A. § 5107(b) is not for application in this case 
as the preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Therefore, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, must be denied.

B.  Left knee disability

The veteran next claims the presence of a left knee 
disability related to an in-service knee injury.  Initially, 
the Board notes that the veteran alleges that the injury 
occurred during a recreational boxing match so that the 
provisions of 38 U.S.C.A. § 1154(b) are inapplicable.  The 
record reflects irreconcilable accounts as to whether the 
veteran injured his left knee, as well as whether he 
manifested symptoms of a left knee disorder, during his 
period of active service.

On the one hand, the veteran gives a current account of left 
knee injury in 1989 requiring several weeks of off duty time, 
a prescription of crutches and Motrin, medical opinion that 
he required surgery, and subsequent occasional symptoms of 


"give-way."  On the other hand, the veteran's more 
contemporaneous statements to 1989 include his specific 
denial of a "Trick" knee upon his separation in October 
1991.  The record is completely devoid of any treatment or 
complaint of left knee disability in service, and there is no 
documentation that the veteran had been given a temporary 
profile due to an inability to perform duties.  On separation 
in 1991, he was given a normal clinical evaluation of the 
left knee.  The Board finds that the veteran's current claim 
of a severe, left knee injury with residuals, first incurred 
in 1989, lacks any indicia of credibility.

Nonetheless, the medical evidence in this record first 
documents a diagnosis of chronic left knee pain in October 
1998 with a normal x-ray examination at that time.  The later 
VA clinic records include a finding of crepitus and 
assessments of DJD of the left knee which are not confirmed 
by x-ray examination.  There is no competent evidence of 
record that the veteran's current disability of the left knee 
is related to service or any events therein, or that 
arthritis of the left knee was manifest to a compensable 
degree within one year from separation from service.  In so 
deciding, the Board deems the veteran competent to describe a 
left knee injury and symptoms, but holds that his claim is 
inconsistent with his statements and medical findings in 
service.  He is not deemed competent to relate his current 
left knee disability to event(s) in service.  Espiritu, 2 
Vet. App. 492 (1992); 38 C.F.R. §3.159(a) (2003).  There is 
no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  The claim for 
service connection for a disability of the left knee, 
therefore, must be denied.

C.  Allergic rhinitis

The veteran next seeks service connection for allergic 
rhinitis.  He has admitted to VA examiners that his symptoms, 
primarily involving a runny nose, became chronic several 
years following his separation from service.  The Board does 
note, however, that his testimony refers to some vague 
references to runny nose symptoms in service.  His service 
medical records do not reflect treatment for allergic 
rhinitis.  On his October 1991 separation examination, he 
specifically 


denied a history of symptoms such as "Ear, nose or throat 
trouble" and "Chronic or frequent colds" and his clinical 
evaluation at that time was negative.  On this record, the 
Board finds that the lay and medical evidence of record 
mitigates against any finding of continuity of symptomatology 
since service.  See 38 C.F.R. § 3303(b) (2003).  There is 
also no competent evidence of record associating his 
currently diagnosed allergic rhinitis with event(s) in 
service.

The veteran has provided his own theory that his allergic 
rhinitis is causally related to the environmental hazards of 
his Persian Gulf Service, such as exposure to burning oil 
fields, diesel fuel, dust, etc.  However, the veteran's 
theory of causation in this case holds no probative value in 
support of his claim as he does not possess the requisite 
qualifications to render a medical opinion.  Espiritu, 2 Vet. 
App. 492 (1992); 38 C.F.R. §3.159(a) (2003).  There is no 
doubt of material fact to be resolved in his favor, see 
38 U.S.C.A. § 5107(b), and his claim for service connection 
for allergic rhinitis must be denied.

D.  Eye disorder

The veteran finally claims entitlement to service connection 
for a watery eye condition that has been diagnosed as dry eye 
syndrome.  He has admitted to the onset of such condition 
several years following his separation from service and, 
given the absence of in-service treatment and/or complaint 
with the normal clinical evaluation of the eyes upon 
separation from service in October 1991, there is no basis to 
consider a finding of continuity of symptomatology under 
38 C.F.R. § 3.303(b).  There is also no basis for an award of 
service connection as there is no competent medical evidence 
of record suggesting that the veteran's dry eye syndrome is 
related to event(s) in service.  As indicated above, the 
veteran's own theory of causation cannot service as a basis 
to support his claim of benefits.  Espiritu, 2 Vet. App. 492 
(1992); 38 C.F.R. §3.159(a) (2003).  There is no doubt of 
material fact to be resolved in his favor, see 38 U.S.C.A. 
§ 5107(b), and his claim for service connection for a 
disability of the eyes must be denied.




ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

Service connection for a left knee disability is denied.

Service connection for allergic rhinitis is denied.

Service connection for an eye disorder is denied.


REMAND

Subsequent to the Board remand order dated August 2001, VA 
issued new criteria for evaluating diseases of the skin.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The RO reviewed 
the case under the new criteria, but the Board is of the 
opinion that the examination reports of record are inadequate 
to address the new rating criteria.  The veteran is service 
connected for a skin condition identified as tinea pedis and 
papular rash of the thighs but, as noted by the Board in its 
August 2001 remand decision, the record raises the question 
as to whether the veteran's post-service treatment for 
sebaceous cysts residuals may be deemed part and parcel of 
the service connected skin disability.  The Board, therefore, 
remands this case to the RO to obtain medical examination 
consistent with the new criteria and delineation of all 
manifestations of service connected disability from non-
service connected disability, if any.  

Subsequent to the Supplemental Statement of the Case (SSOC) 
issued by the RO in April 2003, VA issued new criteria for 
evaluating diseases and injuries of the spine.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  The RO has not considered the 
application of the new criteria, and must do so prior to any 
further adjudication by the Board.  Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).  The Board is also of the opinion that 
the veteran should be afforded VA examination under a 
protocol consistent with the new criteria.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify any and all 
information he deems pertinent to his claims 
for higher initial ratings for his service 
connected skin disorder and low back pain, to 
include identifying all providers of treatment 
for such conditions.  The RO should also 
associate with the record the veteran's VA 
clinic records since April 2003.  

2.  Upon completion of the above, the RO 
should schedule the veteran for a skin 
examination, with benefit of review of the 
claims folder, in order to determine the 
current nature and severity of his service 
connected service connected tinea pedis and 
papular rash on both thighs.  The claims 
folder and a copy of this remand should be 
provided to the examiner prior to examination.  
The examiner should clearly identify in the 
examination report all manifestations of 
service connected disability and delineate all 
manifestations of skin disability of non-
service connected origin, if any.  The 
examiner should provide findings as to (1) the 
percentage of the entire body affected by the 
service connected skin disorder, and (2) the 
percentage of the exposed areas affected by 
the service connected skin disorder.

The examiner should provide separate 
measurements, in square inches, of the area 
encompassed by any scarring caused by service 
connected skin disability in (1) the head face 
and neck region and (2) all other scarring 
that is deep or causes limited motion, if any.  
In addition, the examiner should separately 
address whether the veteran manifests any of 
the following characteristics of disfigurement 
of the head, face or neck due to service 
connected skin disability:

scar 5 or more inches (13 or more cm.) 
in length; 
scar at least one- quarter inch (0.6 
cm.) at widest part;
surface contour of scar elevated or 
depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.);
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.); 
underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.); and/or
skin indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.). 

The examiner should also be requested to 
identify whether there is gross distortion or 
asymmetry of the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks 
or lips.  The examiner should further provide 
findings pertaining to the presence or absence 
of soft tissue damage, frequent loss of 
covering of skin over the scar(s), pain on 
examination, and whether such scar(s) result 
in limitation of motion of the part affected.  
Unretouched color photographs of the service 
connected skin disorder, to include the scars 
(if any), should be taken and associated with 
the claims folder

3.  The RO should also schedule the veteran 
for orthopedic examination to determine the 
current nature and severity of the chronic 
orthopedic manifestations of his low back pain 
disability.  The examiner should be provided 
the claims folder and a copy of this remand 
prior to examination.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected low back pain, to include 
range of motion testing in terms of forward 
flexion, backward extension, right and left 
lateral flexion, and right and left rotation 
of the thoracolumbar spinal segment.  The 
examiner should specifically comment as to 
whether there is muscle spasm or guarding 
severe enough to result in abnormal gait, or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
Finally, the examiner should also be requested 
to provide opinion as to the extent, if any, 
of functional loss of use of the thoracolumbar 
spine due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  
If feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

5.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  In so 
doing, the RO must consider the new rating 
formula for evaluating diseases and injuries 
of the spine applicable to diagnostic codes 
5235 to 5243 as well as the new criteria for 
evaluating diseases of the skin.  If any 
benefit sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



